Title: From George Washington to the United States Senate and House of Representatives, 30 December 1793
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate, and of the House of Representatives,
            United States 30th December 1793.
          
          I communicate to you the translation of a letter received from the Representatives of
            Spain here, in reply to that of the Secretary of State to them of the 21st inst: which
            had before been communicated to you.
          
            Go: Washington
          
        